PER CURIAM.
Herman Duhme was not the managing agent of the defendant, a foreign corporation, within the meaning of Sec. 6480 Rev. Stat. upon whom service of summons could be had, and the court of common pleas properly reversed the judgment of the justice of the peace. There was error, however, in discharging the attachment, as the court was authorized under Sec. 6733 Rev. Stat. to render only a judgment of reversal, and for costs accrued at that time.
The plaintiff below was entitled, upon a showing that the summons could not be served upon the defendant within the county, to obtain service by publication. Section 6496 Rev. Stat.
The judgment of reversal and for costs will be affirmed, and in all other respects reversed.